             Case: 1:18-cr-00286 Document #: 265 Filed: 12/07/20 Page 1 of 1 PageID #:4710


                     United States District Court for the Northern District of Illinois


        Case Number: 18 cr 286                          Assigned/Issued By: ke

        Judge Name: Kennelly                            Designated Magistrate Judge: Cole


                                                FEE INFORMATION


    Amount Due:                  $400.00             $47.00            $5.00

                                 IFP                 No Fee                Other

                                 $505.00

    Number of Service Copies                                  Date:

                                          (For Use by Fiscal Department Only)

    Amount Paid:                                              Receipt #:

    Date Payment Rec’d:                                       Fiscal Clerk:


                                                     ISSUANCES

                  Summons                                              Alias Summons

                  Third Party Summons                                  Lis Pendens

                  Non Wage Garnishment Summons                         Abstract of Judgment

                  Wage-Deduction Garnishment Summons

         ✔        Citation to Discover Assets                                 (Victim, Against and $ Amount)


                  Writ
                             (Type of Writ)


  1         Original and 0               copies on 12/7/2020          as to
                                                                               Policemen's Annuity and Benefit Fund of Chicago,(Third Party)


                                                         (Date)
 (No Notice Filed)



Rev. 08/19/2016
